Citation Nr: 1707359	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  11-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to September 1978. His awards and decorations include the Combat Infantry Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in October 2015 and May 2016 when it was remanded for additional development.  It has now been returned to the Board for further appellate consideration.

Additional evidence has been submitted by Veteran and his representative since the most recent supplemental statement of the case was issued.  They have waived initial review of this evidence by the RO.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during active service, and he currently has a diagnosis of bilateral sensorineural hearing loss as defined by VA regulation.  

2.  Current sensorineural hearing loss cannot be presumed, continuity of symptomatology after service has not been established, and the preponderance of the evidence is against a finding of a nexus between the acoustic trauma to which the Veteran was exposed in service and his current sensorineural hearing loss. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification in an October 2009 letter that was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained and associated with his claims file.  He has been afforded a VA examination of his hearing loss, and the examiner offered an opinion regarding the etiology of this hearing loss.  At the request of the Board, this examiner has now provided two addendums that addressed items in the record as well as medical texts and treatises supplied by the Veteran.  The Veteran has also submitted private evidence in support of his claim.  He has declined his right to a hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed bilateral hearing loss as a result of the acoustic trauma to which he was exposed during active service.  He notes that he participated in combat in Vietnam where he was exposed to helicopters, small arms fire and explosions.  After he returned from Vietnam he continued to be exposed to ongoing acoustic traumas such as mortar fire and military vehicles in his new units.  The Veteran notes that he was evaluated for hearing loss in service and argues that this constitutes evidence in support of his claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidence establishes the presence of a current bilateral hearing loss for VA purposes, as the report of a December 2009 VA audiology examination demonstrates that the Veteran's auditory thresholds at 2000, 3000, and 4000, bilaterally, were 40 decibels or greater.  38 C.F.R. § 3.385.  The first criterion for service connection, medical evidence of a current disability, has been met.  

The Veteran has submitted numerous statements that describe the noise exposure he experienced during combat and afterwards.  He is competent to report this noise exposure, and the Board finds no reason to doubt his credibility in this matter.  Furthermore, the Veteran's DD 214 indicates that he received the Combat Infantry Badge.  In the case of any veteran who engaged in combat with the enemy during active service, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  In light of the Veteran's competent and credible statements which is fully supported by the documentation of record (even though such was unnecessary as he is a combat veteran), the Board finds that in-service noise exposure has been established.  38 U.S.C.A. § 1154 (West 2014); 38 C.F.R. § 3.304(d) (2016).  The second criterion for service connection, which is evidence of in-service incurrence or aggravation of a disease or injury, has also been met.  

In order to establish service connection, it is not sufficient to find that the Veteran sustained acoustic trauma in service and that he currently has hearing loss.  There must also be evidence of a causal relationship between these two findings.  38 C.F.R. § 3.303(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board will examine the record to determine if the Veteran's current hearing loss was caused or aggravated due to active service, to include, but not limited to, the acoustic trauma he sustained in service.  

The Veteran's June 1971 entrance examination shows that the Veteran was afforded a hearing examination.  He had auditory thresholds of 25, 15, 15, and 10 decibels at the auditory thresholds of 500, 1000, 2000 and 4000 Hertz for the right ear.  His thresholds were 35, 25, 15, and 15 decibels at these same frequencies for the left ear.  Thresholds for 3000 Hertz were not obtained.  The summary of defects and diagnoses include decreased hearing.  11/3/2015 VBMS, STR - Medical, p. 31.  The Veteran denied currently having or having a history of ear trouble and hearing loss on a Report of Medical History he completed at that time.  

Initially, the Board notes that the June 1971 entrance examination states that the Veteran had decreased hearing.  This raises the question as to whether or not the Veteran had hearing loss prior to entering service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  

While some of the thresholds at entrance to service are elevated under Hensley, the Court has explained that if the degree of hearing loss noted on entrance medical examinations do not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016). Additionally, under block #74 - Summary of Defects and Diagnoses - the entrance examination notes: #71 decreased hearing.  In block #76 - physical profile - the Veteran was given a "1" under the "H" column for hearing.  However, according to the Court's reasoning in McKinney, the notations in blocks #71 and #74 do not make the Veteran's hearing a "defect" because hearing loss is not considered a disability unless the loss exceeds certain thresholds as defined in 38 C.F.R. § 3.385.  Id. at 25.  Here, the audiogram results recorded upon entrance do not meet § 3.385.  Accordingly, the Veteran's hearing should be considered normal on entrance in June 1971.

The Veteran was afforded another hearing examination as part of his September 1973 re-enlistment examination.  The report indicates that the results were recorded in ASA units.  After conversion to the same ISO units used in the June 1971 examination, he had auditory thresholds of 25, 20, 10, and 5 decibels at the auditory thresholds of 500, 1000, 2000 and 4000 Hertz for the right ear.  His thresholds were 15, 20, 10, and 5 decibels at these same frequencies for the left ear.  Once again, thresholds for 3000 Hertz were not obtained.  The Veteran continued to deny ear trouble and hearing loss on the Report of Medical History completed at this time.  

The service treatment records include an April 1977 consultation that states the Veteran was shown to have low frequency hearing loss.  Further evaluation was requested.  A graph of a July 1978 audiogram appears to show low frequency hearing loss of the left ear as high as 90 decibels at 500 and 1000 Hertz, but an August 1978 audiogram conducted the following week appears to show normal readings of 20 decibels or less.    

The Veteran was afforded another audiological examination in conjunction with his separation examination in July 1978.  He had auditory thresholds of 10, 10, 10, 0, and 20 decibels at the auditory thresholds of 500, 1000, 2000, 3000 and 4000 Hertz for the right ear.  His thresholds were 10, 10, 10, 0, and 0 decibels at these same frequencies for the left ear.  His ears were normal in examination, and hearing loss was not diagnosed or noted to be a defect.  The examiner stated that the Veteran did not have any significant history other than a 1974 hospitalization for exhaustion.   
It does not appear that a Medical History was completed that time. 

The post-service medical evidence includes the report of an October 2009 private audiology examination.  The Veteran reported decreased hearing and constant tinnitus bilaterally as well as a history of excessive noise exposure while serving in the military.  The diagnosis included mild sloping to severe sensorineural hearing loss bilaterally.  The examiner did not express an opinion regarding the etiology of this hearing loss.  

At the December 2009 VA examination, the Veteran described difficulty hearing conversation and his telephone.  He reported military noise exposure to small arms fire, artillery, and mortars.  The Veteran denied any additional occupational or recreational noise exposure.  As noted, the test results confirmed moderately severe sensorineural hearing loss of the right ear and sloping to a severe sensorineural hearing loss of the left ear.  After a review of the Veteran's service treatment records, the examiner opined that his bilateral hearing loss was not caused by, or a result of, military noise exposure.  The rationale was that the June 1971 entrance examination revealed essentially normal hearing acuity.  The July 1978 separation examination showed normal hearing acuity.  A comparison of the entrance examination to the separation examination did not reveal a standard threshold shift in hearing of either ear.  

The Board notes that the Veteran contended in a September 2016 statement that he did not remember taking hearing examination upon separation.  However, his service treatment records show that audiometer results were obtained at his July 25, 1978 separation examination.  

The Veteran submitted various medical texts in support of his claim in July 2010.  These include descriptions of the causes and usual course of noise induced hearing loss.  Many of these articles refer to the effects of the initial injury to hearing, although one indicates that additional hearing loss can occur gradually over the course of years following the initial onset of a permanent threshold shift.  7/9/2010 VBMS, Medical Treatment Record - Non-Government Facility, pp. 1, 7-8.  

In November 2015, an addendum was obtained to the opinion provided by the December 2009 VA examiner.  The examiner continued to conclude that the Veteran's hearing loss was less likely than not incurred in or caused by active service.  She noted that the Veteran's service treatment records were reviewed, and described the findings of the June 1971 and July 1978 audio examinations in detail.  The examiner noted that the criteria for a standard threshold shift are one of 
15 decibels or greater at either 1000, 2000, 3000, or 4000 Hertz, or a shift of 10 decibels or greater in the average of these frequencies in either ear.  The Veteran did not have a standard threshold shift in either ear at separation.  Furthermore, the examiner cited to an Institute of Medicine Report on noise exposure in military service that concluded there is insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after such noise exposure.  Based on the current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely.  Given that the Veteran's hearing thresholds were normal at separation, there was no evidence on which to conclude that any hearing loss the Veteran may currently have was caused by or the result of military noise exposure.  

In the September 2016 statement, the Veteran also noted the June 15, 2016 negative opinion by the VA audiologist and "respectfully ask[ed] what percentage was it and how do they assign a percentage?"  The Board notes that an examiner is not required to supply an exact percentage.  As noted by the Veteran, the examiner found his hearing loss "was less likely than not (less than 50% probability)."  This is all that is required of examiners because of the structure of the VA compensation system as set up by Congress.  In Ortiz v. Principi, the U.S. Court of Appeals for the Federal Circuit explained the meaning of 38 U.S.C.A. § 5107 and stated that "evidence is in 'approximate balance' when the evidence in favor of and opposing the veteran's claim is found to be 'almost exact[ly or] nearly' 'equal.'  Another way of viewing the statute is to consider that it applies when the determination whether the claimant is entitled to benefits is "too close to call."  274 F.3d 1361, 1364-65 (Fed. Cir. 2001).  The Federal Circuit noted that the "burden of proof is not amenable to any mathematical formula, such as the often-recited 'fifty-one percent/forty-nine percent' rule.  Rather, a preponderance of the evidence can be said to "describe a state of proof that persuades the factfinders that the points in question are 'more probably so than not.'"  Mueller & Kirkpatrick, EVIDENCE § 3.3 (1995)."  Id. at 1365 (citations omitted).

A second addendum opinion was obtained from the original VA examiner in June 2016.  On this occasion, she was asked to comment on the significance, if any, of the April 1977 finding of low frequency hearing loss.  She was also asked to comment on the medical texts received from the Veteran in July 2010.  The examiner reviewed the Veteran's records once more before providing this opinion.  Once again, the examiner opined that it was less likely than not that the Veteran's hearing loss was incurred in or caused by active service.  She explained that the finding of low-frequency hearing loss was not considered to be significant, especially given that low frequency hearing thresholds were excellent at the time of the Veteran's separation examination.  Furthermore, low frequency hearing loss is not consistent with an etiology of excessive noise exposure or acoustic trauma.  The examiner notes that the material submitted by the Veteran states that "Noise induced hearing loss is a sensorineural hearing deficit that begins at the high frequencies (3000-6000 Hz.)"  Furthermore, the examiner stated that the medical texts submitted by the Veteran had been reviewed.  These articles did not contradict but rather supported her previous opinions as well as the 2006 Institute of Medicine Report.  Therefore, the evidence did not result in any revision to her November 2015 opinion regarding the Veteran's hearing loss.   

In light of the relevant lay and medical evidence of record, the Board finds that the Veteran's current hearing loss is not the result of the noise to which he was exposed during active service.  Service connection for hearing loss is not warranted under any theory of entitlement.  

The post-service medical records fail to show a diagnosis of sensorineural hearing loss within a year of discharge from active service.  Therefore, service connection for sensorineural hearing loss cannot be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, in the case, the Veteran has been afforded the combat presumption.  In Reeves v. Shinseki, the Federal Circuit concluded that "although the record contained evidence of the cause of [the veteran's] disability-acoustic trauma mortar blasts . . . -he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  682 F.3d 988, 999 (Fed.Cir.2012) (emphasis in original).  If a veteran is "able to use the section 1154(b) presumption to show that he incurred a permanent hearing disability in service, it presumably would [be] far easier for him to establish that there was a nexus between his military service and [a hearing disability]."  Id.  As such, the Veteran would only have had to show that the hearing disability he incurred in service was a chronic condition that persisted in the years following his active duty.  Id. at 999-1000 (footnote omitted).

In this case, the Board finds that the evidence does not support that hearing itself was incurred while he was in service.  As explained in detail by the VA examiner in her November 2015 addendum opinion, there was no threshold shift in hearing acuity in service.  In fact, as the low frequency deficits noted upon entering service were not shown at discharge, it could be argued that hearing acuity actually improved.  There would be no basis for service connection for hearing loss due to the combat presumption under Reeves. 

The Board also finds that continuity of symptomatology between the Veteran's active service and the 2009 diagnoses of hearing loss has not been established.  The Veteran does not contend that he experienced hearing loss on a more or less continuous basis during this period.  In fact, the arguments and evidence presented by the Veteran purports to show that a delayed onset between military noise exposure and the onset of hearing loss is possible, which suggests that he did not have ongoing symptomatology following service.  There are also no medical records that would support a finding of continuity.  In light of the evidence noted in this paragraph, the Board finds that the evidence is against a finding of a chronic hearing loss disability that persisted in the years after his discharge from active duty.  Additionally, this finding means that a nexus or link between the Veteran's current hearing loss and the acoustic trauma in service is not established on a continuity of symptomatology basis.  

Finally, the Board concludes that the preponderance of the medical evidence is against a finding of a relationship between the Veteran's current hearing loss and noise exposure in service.  The Veteran has presented eloquent argument in support of the proposition that hearing loss due to noise exposure can have a delayed onset, and he has cited to medical texts he believes supports this position.  However, while the Veteran is competent to report his symptoms and noise exposure, there is no evidence that he has any medical training, to include in the field of audiology, and he is not competent to provide evidence as to more complex medical questions addressing the etiology of hearing loss.  As the Veteran's statements regarding etiology are not competent, the Board gives them no weight.  

The indications of low frequency hearing loss in service were addressed by the VA examiner and determined to be insignificant, as they were not present at discharge.  The VA examiner has opined that it is less likely than not that the Veteran's current hearing loss is the result of active service.  She has provided extensive rationale in support of her opinion, and has maintained this opinion even after the Board twice asked for further clarification.  The examiner has also reviewed the medical texts submitted by the Veteran, but found that they tended to support and not refute her opinion.  The Board notes the Veteran's contentions in his September 2016 statement that various studies support his contention that tinnitus can cause hearing loss.  The majority of the studies noted by the Veteran actually set forth the premise that tinnitus can be the result of noise induced hearing loss, not the other way around.  The Board acknowledges that the article by the American Academy of Otolaryngology stated that "in some instances of noise exposure, tinnitus can be noticed even before hearing loss develops."  While this does support the Veteran's contention, the Board give is little weight, if any, because it is vague "in some instances" and it is not specific to this Veteran and his unique facts and circumstances. 

The VA examiner is the only medical professional to have expressed an opinion in this matter, and it must be given great weight due to her consideration of all the pertinent evidence, to include the service treatment records and medical treatise evidence, and for supplying a rationale in support of her opinion.  

In sum the Board finds that the preponderance of the evidence is against the claim.  As such, the Board concludes that entitlement to service connection for the Veteran's bilateral hearing loss is not warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


